DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (6/30/22 Remarks: page 5, line 4 – page 6, line 30) have been fully considered but they are not persuasive.
Applicant argues (6/30/22 Remarks: page 5, line 4 – page 6, line 22) that the teachings of Hoffman (“CyCADA: Cycle-Consistent Adversarial Domain Adaptation”) in view of Fukada (US 20160044558) do not teach or suggest the invention of record because the application of this Prior Art as cited in the 5/13/22 Final Rejection does not provide a rationale to modify the drive cam of Hoffman to include the image processor of Fukada.
This argument does not properly address the combination of the teachings of Hoffman and Fukada as applied in the 5/13/22 Final Rejection. The 5/13/22 Final Rejection does not assert that it would be obvious to one of ordinary skill in the art to replace the Hoffman image processing arrangement with the Fukada image processing arrangement, but rather that it would be obvious to one of ordinary skill in the art to integrate the Hoffman image processing arrangement into a camera as taught by Fukada (Fukada paragraph 0029). As noted in the 5/13/22 Final Rejection, implementation of known devices in integrated form, in cases where this feature does not produce a new and unexpected result, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to claims 10-12, Applicant argues (6/30/22 Remarks: page 6, lines 24-25) that dependent claims 10-12 are allowable for reasons similar to those advanced with respect to parent claim 9.
Applicant’s arguments with respect to claim 9 are addressed above.
With respect to claim 13, Applicant argues (6/30/22 Remarks: page 6, lines 26-30) that Gaidon (“Virtual Worlds as Proxy for Multi-Object Tracking Analysis”) fails to overcome the alleged deficiencies of Hoffman in view of Fukada.
The alleged deficiencies of Hoffman in view of Fukada are addressed above.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663
/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663